NO. COA13-981

                    NORTH CAROLINA COURT OF APPEALS

                                Filed: 20 May 2014


ELIZABETH LAIRD PELZER GREEN,
f/k/a KELISCHEK,
     Plaintiff.

    v.                                      Buncombe County
                                            No. 10 CVD 1666
NICHOLAS G. KELISCHEK,
     Defendant.


    Appeal by plaintiff from custody order entered 13 February

2013 by Judge Andrea F. Dray in Buncombe County District Court.

Heard in the Court of Appeals 17 February 2014.


    Wyrick Robbins Yates & Ponton LLP, by Tobias S. Hampson and
    K. Edward Greene, for plaintiff-appellant.

    Steven   Kropelnicki,          PC,     by     Steven     Kropelnicki,     for
    defendant-appellee.


    HUNTER, JR., Robert N., Judge.


    Elizabeth Laird Pelzer Green (“Plaintiff”) appeals from a

custody modification order granting school year custody of her

minor    child,   C.K.,    to     his    father,     Nicholas    G.      Kelischek

(“Defendant”), in the event Plaintiff moves outside of North

Carolina or 125 miles away from                 Cherokee County.         Plaintiff

contends   that   the     trial    court   erred     in     concluding    that   a

substantial   change      in    circumstances      had     occurred   warranting
                                    -2-
modification of the parties’ existing custody           plan.   In the

alternative, Plaintiff contends that the trial court erred in

concluding that it was in the best interest of C.K. to remain in

North Carolina.     For the following reasons, we affirm the trial

court’s order.

                   I.    Factual & Procedural History

    Plaintiff and Defendant married on 27 April 2006, separated

in May 2008, and subsequently divorced on 26 April 2010.        During

the marriage, Plaintiff and Defendant had one child, C.K., who

was born in December 2006.

    On 25 March 2010, Plaintiff and Defendant entered into a

separation agreement, which was incorporated into the decree of

divorce to be enforceable as the judgment and order of the trial

court.     Pursuant to said agreement, each parent shared joint

legal custody of C.K.      Plaintiff had primary physical custody of

C.K. during the week and Defendant had physical custody each

weekend.     By all accounts, Plaintiff and Defendant have, with

reasonable adjustments, followed this custody plan since their

divorce.     C.K., who is now seven years old, has lived with this

schedule since the age of two.

    The custody plan agreed to by Plaintiff and Defendant is

contingent    on   the   parties’    residence.   Specifically,    the
                                           -3-
separation agreement provides that “[Defendant] and [Plaintiff]

agree that . . . he/she will not move more than 125 miles

outside    of    Cherokee    County,      North     Carolina,       unless    otherwise

agreed upon by the parties in writing or upon Order of the

Court.”     Accordingly, at all times since their divorce, C.K. has

resided     with       Plaintiff    in    Asheville        on    weekdays    and        with

Defendant in Brasstown on weekends.

      On 5 November 2012, Plaintiff filed a motion                           to modify

custody, contending that there had been a substantial change in

circumstances impacting C.K. since entry of the original custody

order.     Defendant moved to dismiss Plaintiff’s motion, claiming

that the motion was facially deficient, and, in the alternative,

moved    the    trial     court    to    modify    custody       giving    him    primary

physical custody of C.K.                 The matter came on for a hearing

before the trial court on 14 January 2013.                          Evidence at the

hearing tended to show the following.

      Since      the    parties’    divorce,       Plaintiff      has     maintained       a

residence       in   Asheville,     albeit   at     three       different    locations.

Plaintiff has not worked since C.K.’s birth and is currently

unable to support herself financially.                     Nevertheless, Plaintiff

has     been    attentive     to    C.K.’s        needs,    encouraging          C.K.     to
                                       -4-
participate      in   extracurricular        activities     and     attending      to

C.K.’s medical needs.

      In June 2011, Plaintiff rekindled a romantic relationship

with Mr. Dominic Green (“Mr. Green”), a man she dated in high

school.    Mr. Green currently lives in Portland, Oregon.                     On 25

May   2012,    Plaintiff     married   Mr.    Green.       Plaintiff        has   not

relocated to Oregon but desires to do so.1

      Since resuming a relationship with Mr. Green, Plaintiff has

traveled to Oregon several times, including trips with C.K.                       Mr.

Green has two children from a previous marriage of which he does

not have primary custody.          Mr. Green lives in a small condo, but

has indicated he will buy a house and provide for Plaintiff and

C.K. if they move to Oregon.            Neither Mr. Green nor Plaintiff

have extended family in Oregon.          C.K.’s maternal grandmother and

great-grandmother are in North Carolina.

      Since the parties’ divorce, Defendant has lived near C.K.’s

paternal      grandparents    in   Brasstown     and      has     worked    in    the

family’s      instrument   manufacturing       and   distribution          business.

Defendant’s housing situation is stable and C.K. has his own

room when staying with Defendant.               Defendant has consistently

1
  Plaintiff’s motion to modify custody asked the trial court to
“award the Plaintiff the primary care and control of the child
and [to enter an order concluding] that Plaintiff be allowed to
relocate with the minor child to the State of Oregon.”
                                        -5-
exercised      his   weekend    custody       of   C.K.     and     has    also   been

attentive to C.K.’s developmental needs.                    Defendant’s extended

family   is    actively    involved      in    C.K.’s      life.      Defendant    is

currently engaged to Ms. Misty Taylor (“Ms. Taylor”), whom he

has known for three years.             Ms. Taylor has met C.K. and has a

warm relationship with him.

    C.K. is a well-adjusted, healthy, and happy child.                            C.K.

participates     actively      in    extracurricular        activities       in   both

Asheville and Brasstown.            C.K. is aware that Plaintiff wishes to

relocate      them   to   Oregon      and     is   aware     that    the     proposed

relocation has placed tension between Plaintiff and Defendant.

C.K. exhibited separation anxiety on one occasion when leaving

Defendant to return with Plaintiff to Asheville.

    C.K. is now old enough to attend school.                      Anticipating that

C.K.’s education would necessitate changes to the custody plan,

the parties’ separation agreement included the following:

              When [C.K.] begins school, [Defendant] and
              [Plaintiff] agree to negotiate any necessary
              revisions to the visitation schedule.    The
              parenting schedule will be reviewed each and
              every year in the month of June and tailored
              to meet the needs of both parents and
              [C.K.’s] development.
                                    -6-
Notwithstanding this provision, there has been conflict between

the parties as to whether C.K. should attend public school or be

home-schooled by Plaintiff.

     Upon hearing the foregoing and other record evidence, the

trial court concluded that there had been a substantial change

in   circumstances   since    the    entry    of   the   divorce   decree

warranting   modification     of     the     original    custody   order.

Accordingly, by order dated 13 February 2013, the trial court

denied Defendant’s motion to dismiss and concluded:

          That Plaintiff shall be entitled to the
          school year custody of the minor child and
          the minor child shall attend school within
          the Plaintiff’s school districts provided
          the Plaintiff/mother continues to reside
          within 125 miles of Cherokee County, North
          Carolina.    That should the Plaintiff/mother
          reside outside of North Carolina or outside
          of 125 miles of Cherokee County, North
          Carolina, the Defendant/father shall be
          entitled to the school year custody of the
          minor child and the minor child shall attend
          school    within   the   Defendant’s   school
          districts.

Plaintiff filed timely notice of appeal.2



2
  The record on appeal contains two substantively identical
custody orders entered by the trial court on 13 February 2013—
one entitled “Custody Order” and the other “Defendant’s Proposed
Order (Custody Order).”   Plaintiff’s notice of appeal is from
both of these orders.        Because there is no substantive
difference between them, our disposition applies to both.
Nevertheless, for ease of interpretation, all references to the
trial court’s custody modification order are in the singular
                                         -7-
                    II.    Jurisdiction & Standard of Review

       Plaintiff’s appeal lies of right to this Court pursuant to

N.C. Gen. Stat. § 7A-27(b) (2013).

       “When reviewing a trial court’s decision to grant or deny a

motion for the modification of an existing child custody order,

the appellate courts must examine the trial court’s findings of

fact   to     determine      whether   they    are     supported    by   substantial

evidence.”         Shipman v. Shipman, 357 N.C. 471, 474, 586 S.E.2d

250,    253     (2003).        Substantial      evidence     is    “such    relevant

evidence      as    a     reasonable   mind    might    accept     as    adequate   to

support     a      conclusion.”        Id.    (citation    and     quotation   marks

omitted).          “A trial court’s unchallenged findings of fact are

presumed to be supported by competent evidence and [are] binding

on appeal.”          Respess v. Respess, ___ N.C. App. ___, ___, 754

S.E.2d 691, 695 (2014) (citation and quotation marks omitted).

Here, Plaintiff has not challenged the trial court’s findings of

fact, so we consider them binding before this Court.3

       However, “[i]n addition to evaluating whether a trial court’s

findings of fact are supported by substantial evidence, this Court

must determine if the trial court’s factual findings support its


form.
3
  Plaintiff’s brief, in passing, challenges portions of Finding
of Fact 17, 20, 21, and 22. However, we consider these excerpts
unessential to our holding or disposition in this case.
                                             -8-
conclusions of law.”             Shipman, 357 N.C at 475, 586 S.E.2d at 254.

“If the trial court’s uncontested findings of fact support its

conclusions        of   law,    we   must    affirm    the       trial   court’s    order.”

Respess, ___ N.C. App. at ___, 754 S.E.2d at 695 (citation and

quotation marks omitted); see also Everette v. Collins, 176 N.C.

App. 168, 171, 625 S.E.2d 796, 798 (2006) (“Absent an abuse of

discretion, the trial court’s decision in matters of child custody

should not be upset on appeal.”).

                                     III. Analysis

        In granting a motion to modify custody, the trial court’s

task is twofold.           First, the trial court must determine that a

substantial change in circumstances affecting the minor child

has   taken        place   since     entry   of     the     existing      custody    order.

Shipman, 357 N.C at 474, 586 S.E.2d at 253.                             Second, the trial

court    must      determine     that   modification        of    the    existing   custody

order is in the child’s best interests.                     Id.     “If the trial court

concludes that modification is in the child’s best interests, only

then may the court order a modification of the original custody

order.”      Id.

        On    appeal,          Plaintiff     challenges           the     trial     court’s

conclusion         that    a    substantial        change     in    circumstances         had

occurred warranting modification of the original custody order.

Alternatively,          Plaintiff       contends      the    trial       court    erred   in
                                           -9-
determining that it was in C.K.’s best interests to stay in

North Carolina.        We address each of these arguments in turn.

A. Substantial Change in Circumstances

      With    respect     to    the    trial     court’s    determination         that    a

substantial change in circumstances had taken place, Plaintiff’s

brief   makes    three     principal       arguments:      (1)     that     Plaintiff’s

proposed relocation does not constitute a substantial change in

circumstances; (2) that the trial court erred by failing to make

specific findings demonstrating a causal connection between the

changed       circumstances          identified      in     the        trial     court’s

modification order and the welfare of C.K.; and (3) that the

trial court acted under a misapprehension of law because it

considered      only     the      adverse        consequences          of   Plaintiff’s

relocation     for     purposes      of   determining      whether      a   substantial

change in circumstances had taken place.

      Notwithstanding Plaintiff’s briefing                  of these issues, we

hold that Plaintiff has waived these contentions by taking the

opposite position in the trial court below.

      Unlike     the    typical       situation     where        the    appellant       has

obtained an adverse ruling on the substantial change question in

the   trial    court,     here,       Plaintiff    was     the    movant       below    and

specifically      asked        the    trial      court     to     conclude       that     a
                                  -10-
substantial change in circumstances had taken place based on her

remarriage and proposed relocation to Oregon.         However, because

the trial court’s subsequent best interests determination did

not go as Plaintiff anticipated, Plaintiff now seeks to assert

an inconsistent legal position on appeal in order to avoid the

modified custody plan set forth in the trial court’s order.

This she cannot do.

      “It is well established that a party to a suit may not

change [her] position with respect to a material matter during

the   course   of   litigation.   Especially   is   this   so   where   the

change of front is sought to be made between the trial and the

appellate courts.”      Leggett v. Se. People’s Coll., 234 N.C. 595,

597, 68 S.E.2d 263, 266 (1951) (internal citations and quotation

marks omitted).

           Our Supreme Court has long held that where a
           theory argued on appeal was not raised
           before the trial court, the law does not
           permit parties to swap horses between courts
           in order to get a better mount in the
           appellate courts. . . . According to Rule of
           Appellate Procedure 10(b)(1), in order to
           preserve a question for appellate review,
           the party must state the specific grounds
           for the ruling the party desires the court
           to make.   The [party] may not change [her]
           position from that taken at trial to obtain
           a steadier mount on appeal.
                                     -11-
Balawejder v. Balawejder, 216 N.C. App. 301, 307, 721 S.E.2d

679, 683 (2011) (internal quotation marks and citation omitted)

(first alteration in original).             Accordingly, because Plaintiff

represented       that   her   remarriage   and   proposed   relocation    did

constitute    a    substantial     change   in    circumstances   before   the

trial court, she cannot assert the contrary for the first time

on appeal.4   Nor can she complain of a ruling she applied for and

received from the trial court.         See Garlock v. Wake Cnty. Bd. of

Educ., 211 N.C. App. 200, 212, 712 S.E.2d 158, 167–68 (2011)

(stating that as to invited errors, “[o]ur Courts have long held

to the principle that a party may not appeal from a judgment

entered on its own motion or provisions in a judgment inserted

at its own request. . . . An appellant is not in a position to

object to provisions of a judgment which are in conformity with

their prayer, and they are bound thereby” (internal quotation

marks and citations omitted) (first alteration in original)).



4
  We note that our holding with respect to this point is
distinguishable from our holding in Hibshman v. Hibshman, 212
N.C. App. 113, 710 S.E.2d 438 (2011), cited by Plaintiff.     In
Hibshman, we held that a party cannot waive the requirement that
the trial court find a substantial change in circumstances
because that requirement is not a right held by the litigant,
rather, it is a limitation on the authority of the courts to
modify custody orders in order to protect the children involved.
Id. at 125, 710 S.E.2d at 445–46. Here, the trial court did not
disregard its duty to determine whether a substantial change in
circumstances had occurred, so Hibshman is inapposite.
                                   -12-
    However,     even    if   Plaintiff’s   arguments      were    properly

preserved for our review, we find no error in the trial court’s

order.     By arguments (1) and (2) above, Plaintiff contends that

her remarriage and proposed relocation with C.K. is not, in and

of itself, a substantial change in circumstances and that the

trial court failed to connect the specific changes upon which it

relied with evidence concerning how such changes affect C.K.’s

welfare.

    We have previously held that

            remarriage, in and of itself, is not a
            sufficient change of circumstance affecting
            the   welfare   of   the    child    to   justify
            modification of the child custody order
            without a finding of fact indicating the
            effect of the remarriage on the child.
            Similarly,    a  change    in    the    custodial
            parent’s    residence    is    not    itself    a
            substantial     change      in     circumstances
            affecting the welfare of the child which
            justifies   a   modification    of    a   custody
            decree.

Evans v. Evans, 138 N.C. App. 135, 140, 530 S.E.2d 576, 579

(2000) (internal citations omitted).        Accordingly, in situations

where    the   substantial    change   involves     a   discrete   set   of

circumstances, e.g., a parent’s relocation, remarriage, etc.,

“the effects of the change on the welfare of the child are not

self-evident    and   therefore   necessitate   a   showing   of   evidence
                                    -13-
directly   linking   the   change    to    the   welfare   of   the   child.”

Shipman, 357 N.C at 478, 586 S.E.2d at 256.

     Here, the trial court did make findings regarding Plaintiff’s

remarriage and proposed relocation, as well as how those actions

affect C.K.:

           19. . . . Plaintiff/mother married [Mr.]
           Green on May 25, 2012.         She has not
           relocated to Oregon but desires to do so.
           She testified that she has no intention of
           moving to Oregon without [C.K.].

           . . . .

           35. That the Court finds as fact that
           [Plaintiff and Defendant] have behaved well
           and the exchanges on weekends have gone very
           well until the issue of relocation arose in
           September    2011.        At    that   time,
           Defendant/father became very concerned that
           Plaintiff/mother would try to take [C.K.]
           further away.   Defendant/father was already
           concerned about not being able to see [C.K.]
           except on weekends.

           36. That the Court finds as fact that when
           Plaintiff/mother    married,    the    parties
           determined that mediation was necessary, and
           Defendant/father   initiated    scheduling   a
           meeting. . . . Defendant/father believed
           that it would not be productive to try to
           resolve   the   issue   without   a   mediator
           present.

           37. That the Court finds as fact based on
           the    evidence   before    it    that  the
           Plaintiff/mother       complained      that
           Defendant/father failed to communicate with
           her.       The   Court   finds    that  the
           Defendant/father often did not respond to
           Plaintiff/mother because he did not find it
                    -14-
productive to try to negotiate with her
without a mediator. He allowed her to make
plans for [C.K.] during her time and did not
object to activities she had planned for
[C.K.].   He trusted her judgment until the
relocation issue arose.       He then felt
disrespected as a result of her decision to
try to take [C.K.] so far away from him.

38. The Court finds as fact that as a result
of the relocation issue, conflict began to
build and [C.K.] became aware of the change
in dynamics between Plaintiff/mother and
Defendant/father.   The minor child is aware
that the Plaintiff/mother wanted to move to
Oregon. In the past the parents had always
stopped at a candy store in Dillsboro, NC,
the half way point between them.       It was
typical for them to spend a half hour
talking with [C.K.] about things he was
doing   and   exchanging   information   about
[C.K.’s] life with the other parent.       The
exchanges   became    shorter   and   on   one
occasion,   for   the   first   time,   [C.K.]
exhibited separation anxiety not wanting to
leave his Defendant/father at the end of his
time with Defendant/father.

39. That the Court finds as fact based on
the    evidence     presented     that    the
Plaintiff/mother’s decisions to marry and
move to Portland, Oregon were made not for
the benefit of [C.K.], but for the benefit
of the Plaintiff/mother.      That the Court
finds no credible evidence before it that
Oregon offers a superior environment, either
culturally, educationally or in any other
way, to the minor child’s home State of
North Carolina which would make a move to
Oregon advantages [sic] for the minor child.

40. The Court finds as fact based on the
evidence presented that the stability of the
Plaintiff/mother’s plans are a concern. The
                                      -15-
            Plaintiff/mother has stated that she has no
            intention of leaving [C.K.] in Asheville,
            and would not move her residence to Oregon
            without [C.K.]. However, she testified that
            she intends to continue her relationship
            with her husband and he will continue to
            work in Oregon.     Plaintiff is in a new
            marriage and they have not lived together
            for more than three consecutive weeks since
            the marriage in April 2012.    Plaintiff has
            not been employed for many years and has not
            been successful in maintaining stable long
            term     employment     or    relationships.
            Defendant/father has reasonable grounds for
            resisting the relocation.

            41. The Court finds as fact based on the
            evidence presented that it is not reasonable
            for [C.K.] to have to travel four times per
            year   in    order   to    stay    with   his
            Defendant/father for a one month period of
            time.   This schedule would cause the minor
            child to have his residence intermittently
            upset, to forego a normal school and social
            environment   and   make   it   unnecessarily
            difficult for him to have friends and
            consistent activities. The court finds that
            this arrangement would not foster stability
            for [C.K.] or be in his best interest.

These   findings       directly      link     Plaintiff’s      remarriage      and

relocation    to     changes    in   C.K.’s    life,    namely,    the    growing

tension between Plaintiff and Defendant, the resulting effect of

that tension on C.K., the interference with C.K.’s educational

and social development, and the likelihood that C.K. would be

subjected to a less stable environment in Oregon.

    The      trial    court’s     order     also   made      findings    of   fact

regarding     Defendant’s       engagement     and     the    effect     of   that
                              -16-
relationship on C.K., as well as changes in C.K.’s educational

needs as he reaches school age:

         30. Evidence was before the court and the
         Court   finds    as   credible,   that   the
         Defendant/father became recently engaged to
         [Ms.] Taylor, a woman he has known for about
         three years. . . . Ms. Taylor testified and
         the Court finds that she and [C.K.] have a
         warm relationship and that she is ready to
         be a stepparent to him.

         . . . .

         42. The Court finds, and common sense
         dictates, that the needs of a very young
         child may change significantly as that child
         moves from infancy to school age.     Even a
         short period of time in the life of a young
         child,   can   require   a  readjustment   to
         appropriately meet the child’s developmental
         needs and overall best interests.         The
         parties to this action clearly anticipated
         in their Agreement/Court Order that when
         [C.K.] started school the visitation would
         be renegotiated.     That the terms of the
         agreement now Order of April 26, 2012
         regarding child custody issues were specific
         in many regards and included terms which are
         relevant to the matters before the Court:

              a. The stand alone paragraph entitled
              Residence states: “The Husband and Wife
              agree to that he/she will not move more
              than 125 miles outside of Cherokee
              County,    North     Carolina,    unless
              otherwise agreed upon by the parties in
              writing or upon Order of the Court.”

              b. Paragraph 17. reads in part: “When
              [C.K.] begins school the [Defendant]
              and [Plaintiff] agree to negotiate any
              necessary revision to the visitation
                                     -17-
                 schedule.   The parenting schedule will
                 be reviewed each and every year in the
                 month of June and tailored to meet the
                 needs of both parents and [C.K.’s]
                 development.”

These changes were also considered by the trial court in its

substantial change of circumstances analysis.

    Furthermore,       the     order    explicitly         acknowledged     our

precedent regarding remarriage and relocation, stating:

             43. The Court recognizes that the requested
             relocation of the Plaintiff is not, in and
             of   itself    a    substantial   change  in
             circumstances which warrants a modification
             of the custody of the minor child, absent a
             finding   that   it   is   likely   that the
             relocation to Portland would have an adverse
             effect on [C.K.].    The Court finds as fact
             based on the evidence presented that because
             of the close relationship [C.K.] has with
             his Defendant/father and the extended family
             in North Carolina that the loss of ongoing,
             stable, consistent, weekly contact between
             the Defendant and the minor child would
             indeed have an adverse affect [sic] on the
             minor child. It is not in the best interest
             of the minor child’s development that he be
             relocated to Oregon.

Based   on   these   and   other   finding   of   facts,    the   trial   court

concluded:

             4. . . . that there has been a substantial
             change   in   circumstances  impacting   the
             welfare of the minor child since the entry
             of the last Order of April, 26, 2010, which
             warrants modification of the current custody
             schedule of the child and that such a
             modification is in the best interest of the
                                             -18-
               minor child.

Accordingly,         the     trial      court     did    not     rely      on    Plaintiff’s

remarriage and relocation alone in invoking its authority to

modify the existing custody order.                         Nor did the trial court

abandon       its     responsibility         to     link      individual         changes    in

circumstance         with    C.K.’s      welfare.          Plaintiff’s          arguments   on

these points are therefore without merit.

       By argument (3) above, Plaintiff contends that the trial

court    acted       under    a   misapprehension          of    law    because      it    only

considered the adverse consequences of Plaintiff’s remarriage

and     relocation         and    not      any    salutary       affects        appertaining

thereto.       Again, Plaintiff’s argument is without merit.

               [C]ourts   must   consider  and   weigh   all
               evidence of changed circumstances which
               affect or will affect the best interests of
               the child, both changed circumstances which
               will have salutary effects upon the child
               and those which will have adverse effects
               upon the child.       In appropriate cases,
               either may support a modification of custody
               on the ground of a change in circumstances.

Pulliam v. Smith, 348 N.C. 616, 619, 501 S.E.2d 898, 899 (1998).

Here, although the trial court stated in Finding on Fact 43 that

it    could    not    modify      custody        based   on     Plaintiff’s       relocation

“absent    a    finding      that     it    is    likely      that   the    relocation      to

Portland would have an adverse effect on [C.K.],” other language
                                           -19-
in the trial court’s order indicates that it did not abandon its

responsibility        to     consider      salutary    effects      of   Plaintiff’s

relocation on C.K.’s welfare.               Specifically, Finding of Fact 39

states, in part:

              39. . . . [T]he Court finds no credible
              evidence before it that Oregon offers a
              superior   environment,  either  culturally,
              educationally or in any other way, to the
              minor child’s home State of North Carolina
              which would make a move to Oregon advantages
              [sic] for the minor child.

Thus,   the    trial       court    did   consider    the    salutary    effects     of

Plaintiff’s     relocation         for    purposes    of   determining    whether     a

substantial change in circumstances had taken place.                          We will

not presume error based on an errant sentence found in Finding

of Fact 43.

    In    summary,          we     hold    that   Plaintiff       has    waived    her

contention     that    the       trial    court   erred     in   concluding   that    a

substantial change in circumstances had taken place since entry

of the original custody order.                Even so, assuming arguendo that

this question is properly before us, we would affirm the trial

court’s conclusion regarding changed circumstances.
                                  -20-
B. Best Interests of the Child

       Plaintiff’s second argument on appeal is that the trial

court erred in determining that it was in C.K.’s best interests

to remain in North Carolina.

       “It is a long-standing rule that the trial court is vested

with    broad   discretion   in   cases   involving   child   custody.”

Pulliam, 348 N.C. at 624, 501 S.E.2d at 902.

           As long as there is competent evidence to
           support the trial court’s findings, its
           determination   as   to  the   child’s   best
           interests cannot be upset absent a manifest
           abuse of discretion.     Under an abuse of
           discretion   standard,  we   must   determine
           whether a decision is manifestly unsupported
           by reason, or so arbitrary that it could not
           have been the result of a reasoned decision.

Stephens v. Stephens, 213 N.C. App. 495, 503, 715 S.E.2d 168,

174 (2011) (internal quotation marks and citations omitted).

       In evaluating the best interests of a child in a proposed

relocation, “[t]he welfare of the child is the ‘polar star’

which guides the court’s discretion.”        Evans, 138 N.C. App. at

141, 530 S.E.2d at 580.      Factors that may be considered by the

trial court include, for example:

           [T]he advantages of the relocation in terms
           of its capacity to improve the life of the
           child; the motives of the custodial parent
           in seeking the move; the likelihood that the
           custodial parent will comply with visitation
           orders when he or she is no longer subject
                                 -21-
            to the jurisdiction of the courts of North
            Carolina; the integrity of the noncustodial
            parent in resisting the relocation; and the
            likelihood   that   a  realistic  visitation
            schedule can be arranged which will preserve
            and foster the parental relationship with
            the noncustodial parent.

Id. at 142, 530 S.E.2d at 580 (quotation marks and citation

omitted).

    Here, the trial court made the following findings of fact

pertinent to C.K.’s best interests:

            26. The Court finds as fact based on the
            evidence    presented  that   neither   the
            Plaintiff/mother nor Mr. Green have any
            extended family in Portland Oregon.     The
            Court finds that the minor child has
            extensive maternal family connections in
            North    Carolina.      [C.K.’s]   maternal
            grandmother visits about once or twice each
            month and [C.K.] sees his maternal great-
            grand-mother about every two months.     He
            visits with his maternal grandfather about
            twice each year.

            27. The Court finds as fact based on the
            evidence presented that the Defendant/father
            has   consistently    exercised   his    primary
            physical custody of [C.K.] on weekends. The
            Court finds as fact based on the evidence,
            that     the     minor     child     and     the
            Defendant/father have a loving and close
            relationship.    All the evidence before the
            Court   was   that   this   warm   relationship
            includes    the   larger   immediate   paternal
            family that lives in the area of the
            Defendant/father’s home and residence.

            28. The Court finds as fact based on the
            evidence presented that the community in
                    -22-
which the Defendant/father lives and works
is   a   unique   and    enriching  artistic
environment. That the Defendant/father and
his brothers grew up actively participating
in music and in classes at the school.
Defendant/father has many friends in the
arts community and he actively spends time
with his friends. He is involved in a dance
team there.   [C.K.] always participates in
these activities and has now made friends
there. They have no television, but do have
Internet access.     They have dinner with
[C.K.’s] grandparents on Saturday evenings,
and [C.K.] spends time with his paternal
grandparents    every     weekend.       The
Defendant/father’s home is a stable place
that would benefit [C.K.]. Defendant/father
has provided many enrichment activities for
[C.K.]. [C.K.] has a rich life in the
Kelischek community that would likely be
diminished greatly if he were to move to
Oregon.

29. The Court finds as fact based on the
evidence presented that the Defendant/father
has been employed in his family’s business
since the divorce. They make and distribute
musical instruments all over the world.
Several family members are employed there.
Defendant/father   is   in   charge   of  the
Internet sales, but also works in any other
capacity as may be necessary from time to
time.   His work schedule is Monday through
Friday, although, he has for the last
several years taken off early to pick up
[C.K.] every Friday.     Defendant/father now
lives in a home close to his parents.     The
house has a separate suite in the basement
where his nephew and wife now reside.
[C.K.] now has his own separate bedroom that
he sleeps in when at the Defendant’s home.

. . . .
                    -23-
31. That the Court finds as fact based on
the    evidence    before    it    that    the
Defendant/father   has   shown  a   real   and
demonstrable dedication to his extended
family. . . . Though [C.K.’s] first cousins
are much older than him, they interact
frequently with him [and] have a warm
relationship with him.    These first cousins
grew up in Asheville, and have been very
involved in music and arts in the Brasstown
community, and it appears that they have
benefitted from the involvement in the
Brasstown community and the culture of the
extended   family.       [C.K.’s]    aunt,   a
physician, lives in Asheville.      The Court
finds   as   fact  based   on   the   evidence
presented that [C.K.] has benefitted from
the time he spends with this extended
family, and he has good relationships with
them.

. . . .

39. That the Court finds as fact based on
the    evidence     presented     that    the
Plaintiff/mother’s decisions to marry and
move to Portland, Oregon were made not for
the benefit of [C.K.], but for the benefit
of the Plaintiff/mother.      That the Court
finds no credible evidence before it that
Oregon offers a superior environment, either
culturally, educationally or in any other
way, to the minor child’s home State of
North Carolina which would make a move to
Oregon advantages [sic] for the minor child.

40. The Court finds as fact based on the
evidence presented that the stability of the
Plaintiff/mother’s plans are a concern. The
Plaintiff/mother has stated that she has no
intention of leaving [C.K.] in Asheville,
and would not move her residence to Oregon
without [C.K.]. However, she testified that
she intends to continue her relationship
                                    -24-
            with her husband and he will continue to
            work in Oregon.     Plaintiff is in a new
            marriage and they have not lived together
            for more than three consecutive weeks since
            the marriage in April 2012.    Plaintiff has
            not been employed for many years and has not
            been successful in maintaining stable long
            term     employment     or    relationships.
            Defendant/father has reasonable grounds for
            resisting the relocation.

            41. The Court finds as fact based on the
            evidence presented that it is not reasonable
            for [C.K.] to have to travel four times per
            year   in    order   to    stay    with   his
            Defendant/father for a one month period of
            time.   This schedule would cause the minor
            child to have his residence intermittently
            upset, to forego a normal school and social
            environment   and   make   it   unnecessarily
            difficult for him to have friends and
            consistent activities. The court finds that
            this arrangement would not foster stability
            for [C.K.] or be in his best interest.

            . . . .

            43. . . . The Court finds as fact based on
            the evidence presented that because of the
            close relationship [C.K.] has with his
            Defendant/father and the extended family in
            North Carolina that the loss of ongoing,
            stable, consistent, weekly contact between
            the Defendant and the minor child would
            indeed have an adverse affect [sic] on the
            minor child. It is not in the best interest
            of the minor child’s development that he be
            relocated to Oregon.

Plaintiff    does     not   challenge   these   findings   of   fact   with

argument on appeal.         Rather, Plaintiff points to other record

evidence that would tend to support relocation and emphasizes
                                   -25-
the burden that remaining in North Carolina will place on her

new marriage.        While Plaintiff’s interpretation of the record

evidence is understandably different than the trial court, she

has    failed   to   demonstrate   how       the   trial   court    abused   its

discretion in reaching its result, particularly in light of the

above unchallenged findings of fact.

       Importantly, by holding that the trial court did not abuse

its discretion, we do not diminish the other findings of fact

demonstrating Plaintiff’s love and commitment to her son.                    Nor

do we deny the existence of record evidence that suggests there

would be benefits in allowing Plaintiff to move to Oregon with

C.K.    Rather, our holding recognizes the broad discretion given

to the trial court in child custody matters and emphasizes our

standard of review on appeal.          As our Supreme Court has noted:

            The trial court has the opportunity to see
            the parties in person and to hear the
            witnesses, and its decision ought not be
            upset on appeal absent a clear showing of
            abuse of discretion.    The trial court can
            detect tenors, tones, and flavors that are
            lost in the bare printed record read months
            later by appellate judges.

Pulliam, 348 N.C. at 625, 501 S.E.2d at 902–03 (alterations,

quotation marks, and internal citations omitted).                  Accordingly,

because   Plaintiff     has   failed    to    demonstrate    that    the   trial

court’s best interests determination was “manifestly unsupported
                                       -26-
by reason” or “so arbitrary that it could not have been the

result of a reasoned decision,”               we affirm the trial court’s

decision    to    modify   the      existing    custody      order        such     that

Defendant    is   entitled     to     school    year    custody      of     C.K.    if

Plaintiff moves to Oregon.

                               IV.    Conclusion

    For the foregoing reasons, we affirm the order of the trial

court    modifying   custody     of    Plaintiff       and   Defendant’s         minor

child.

    AFFIRMED.

    Chief Judge MARTIN and Judge ELMORE concur.